

Exhibit 10.1


SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November30, 2009,
by and among China Power Equipment, Inc., a Maryland corporation, with
headquarters located at 6th Floor, Fei Jing International, No. 15 Gaoxin 6 Road,
Hi-tech Industrial Development Zone Xi’an, Shaanxi, China 710075 (the
“Company”), and the Buyers listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).  The Company and the
Buyers shall collectively be referred to as the “Parties” and individually, a
“Party”.
 
BACKGROUND
 
WHEREAS, the Company and each Buyer is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.


WHEREAS, the Buyers collectively wish to purchase, and the Company wishes to
sell, upon the terms and conditions stated in this Agreement and in the amounts
as set forth in Schedule A annexed hereto, (i) up to an aggregate number of
4,166,667 shares of Series B Convertible Preferred Stock, par value $0.001 per
share (“Series B Preferred Stock”), with each share of Series B Preferred Stock
being initially convertible into one (1) share of the common stock, par value
$0.001 per share, of the Company (the “Common Stock”), subject to adjustment and
(ii) attached warrants to purchase up to an aggregate of 1,000,000 shares of
Common Stock at $2.40 per share, substantially in the form attached hereto as
Exhibit B, subject to adjustment (the Series B Preferred Stock and the Warrants
shall collectively be referred to as the “Securities”).
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto, together with Escrow, LLC (“Escrow Agent”), are executing
and delivering a Closing Escrow Agreement, substantially in the form attached
hereto as Exhibit C (the “Closing Escrow Agreement”) pursuant to which the
Buyers shall deposit their Purchase Price (as defined below) with the Escrow
Agent to be applied to the transactions contemplated hereunder.


WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company, the Buyers and Escrow, LLC  (“Make Good Escrow Agent”), are
executing and delivering a Make Good Escrow Agreement, substantially in the form
attached hereto as Exhibit D (the “Make Good Escrow Agreement”).


WHEREAS, the parties intend to memorialize the terms on which the Company will
sell to the Buyers and the Buyers will purchase the Securities;


NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
Article 1
 
INCORPORATION BY REFERENCE AND DEFINITIONS
 
1.1     Incorporation by Reference. The foregoing recitals and the Exhibits and
Schedules attached hereto and referred to herein, are hereby acknowledged to be
true and accurate, and are incorporated herein by this reference.
 
1.2     Supersedes Other Agreements. This Agreement, to the extent that it is
inconsistent with any other instrument or understanding among the parties, shall
supersede such instrument or understanding to the fullest extent permitted by
law.  A copy of this Agreement shall be filed at the Company’s principal office.
 
1.3     Certain Definitions. For purposes of this Agreement, the following
capitalized terms shall have the following meanings (all capitalized terms used
in this Agreement that are not defined in this Article 1 shall have the meanings
set forth elsewhere in this Agreement):
 
1.3.1“4.9% Limitation” has the meaning set forth in Section 2.1.2 of this
Agreement.
 
1.3.2“1933 Act” means the Securities Act of 1933, as amended.
 
1.3.3“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3.4“Affiliate” means a Person or Persons, which is directly or indirectly,
through one or more intermediaries, controlling, controlled by or under common
control with the Person(s) in question.  The term “control,” as used in the
immediately preceding sentence, means, with respect to a Person that is a
corporation, the right to the exercise, directly or indirectly, of more than 50%
of the voting rights attributable to the shares of such controlled corporation
and, with respect to a Person that is not a corporation, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such controlled Person.
 
1.3.5“Articles” means the certificate of incorporation of the Company, as the
same may be amended from time to time.
 
1.3.6 “Bylaws” means the bylaws of the Company, as the same may be amended from
time to time.
 
1.3.7 “Certificate of Designation” means the means the Certificate of
Designation to be filed prior to the Closing by the Company with the Secretary
of State of Maryland, in the form of Exhibit A attached hereto.
 
1.3.8“Closing” means the consummation of the transactions contemplated by this
Agreement, all of which transactions shall be consummated contemporaneously with
the Closing.
 
1.3.9“Closing Date” means the date on which the Closing occurs.
 
1.3.10 “Company’s Governing Documents” means the Articles and Bylaws.
 
1.3.11 “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers, directors of and consultants (other than
consultants whose services relate to the raising of funds) to the Company
pursuant to any stock or option plan that was or may be adopted by a majority of
the members of the Board of Directors of the Company or a majority of the
members of a committee of independent directors established for such purpose,
(b) securities upon the exercise of or conversion of any securities issued
hereunder, the Series B Preferred Stock, the Warrants and any other options,
warrants or convertible securities which are outstanding on after completion of
the Closing, and (c) securities issued pursuant to acquisitions, licensing
agreements, or other strategic transactions, provided any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business which the Company’s board of directors believes is
beneficial to the Company and in which the Company receives benefits in addition
to the investment of funds, but shall not include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities.
 
1.3.1.12 “FINRA” means the Financial Industry Regulatory Authority.
 
1.3.13“GAAP” means United States generally accepted accounting principles
consistently applied.
 
1.3.14 Reserved.
 
1.3.15“Material Adverse Effect” means any adverse effect on the business,
operations, properties or financial condition of the Company or any of its
Subsidiaries that is material and adverse to the Company and its Subsidiaries
taken as a whole and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company or
any Subsidiary to perform any of its material obligations under the Transaction
Documents or to perform its obligations under any other material agreement.
 
                1.3.16 “OTCBB” means the Over-the-Counter Bulletin Board
administered by the FINRA.


1.3.16 “Person” means an individual, partnership, firm, limited liability
company, trust, joint venture, association, corporation, or any other legal
entity.
 
1.3.17  “Income from Operations” means income from operations determined in
accordance with GAAP. For the purpose of calculating Income from Operations, the
following items will be added back, to the extent that they are charges against
income under US GAAP:
a.  
Expenses for legal, accounting and other services rendered in connection with
the offer and sale of Securities hereunder;

b.  
Expenses related to listing of the Company’s securities on an exchange;

c.  
Research and development expenses; and

d.  
Any non-cash charges required to be taken under US GAAP.



1.3.18 “Purchase Price” means the $5,000,000 to be paid by the Buyers to the
Company for the Securities.
 
1.3.19 “Restriction Termination Date” shall mean the date on which the Buyers
shall have  converted 80% of the shares of Series B Preferred Stock.
 
1.3.20 “Securities” means the shares of Series B Preferred Stock, the Warrants
and the Shares.
 
1.3.21 “SEC” means the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3.22 “SEC Documents” means, all reports, schedules, forms, statements and
other documents required to be filed with the SEC pursuant to the reporting
requirements under the 1934 Act.
 
1.3.23 “Series B Preferred Stock” means the shares of Series B Preferred Stock
having the rights, preferences and privileges and subject to the limitations set
forth in the Certificate of Designation.
 
1.3.24 “Shares” means, collectively, the shares of Common Stock issued or
issuable (i) upon conversion of the Series B Preferred Stock and (ii) upon
exercise of the Warrants.
 
1.3.25 “Subsidiary” means an entity in which the Company and/or one or more
other Subsidiaries directly or indirectly own(s) either 50% of the voting rights
or 50% of the equity interests.
 
1.3.26 “Subsequent Financing” means any offer and sale of shares of Preferred
Stock or debt that is initially convertible into shares of Common Stock or
otherwise senior or superior to the Series B Preferred Stock.
 
1.3.27 “Target Income” has the meaning set forth in Section 6.10 of this
Agreement.
 
1.3.28 “Total Shares” means the number of shares of Common Stock as have been or
would be issued upon conversion of the Series B Preferred Stock and
Warrants.  The number of Total Shares shall be adjusted to reflect any change in
the conversion price of the Series B Preferred Stock and the expiration of any
Warrants.
 
1.3.29 “Transaction Documents” means this Agreement, all Schedules and Exhibits
attached hereto, the Certificate of Designation, the Warrants, the Closing
Escrow Agreement, the Make Good Escrow Agreement and all other documents and
instruments to be executed and delivered by the parties in order to consummate
the transactions contemplated hereby.
 
1.3.30 “Underlying Shares” means shares of Common Stock issuable upon conversion
of the Series B Preferred Stock and the shares of Common Stock issuable upon
exercise of the Warrants.


1.1.31 “US GAAP” means United States generally Accepted Accounting Principles,
consistently applied.
 
1.3.32 “Warrants” means the common stock purchase warrants in substantially the
form of Exhibit B to this Agreement.
 
1.4     References.   All references in this Agreement to “herein” or words of
like effect, when referring to preamble, recitals, article and section numbers,
schedules and exhibits shall refer to this Agreement unless otherwise stated.
 
1.5     Value of Series B Preferred Stock.  Wherever this Agreement provides for
the delivery of shares of Series B Preferred Stock in satisfaction of an
obligation under this Agreement, a share of Series B Preferred Stock shall have
a value equal to its liquidation preference as set forth in the Certificate of
Designation.


Article 2


SALE AND PURCHASE OF SECURITIES; PURCHASE PRICE
 
2.1     Sale of Securities. Subject to the satisfaction (or waiver) of the
conditions set forth in Article 8 and 9, the Company shall issue and sell to
each Buyer, and each Buyer severally, but not jointly, agrees to purchase from
the Company on the Closing Date, such number of shares of Series B Preferred
Stock and such number of Warrants as is set forth opposite such Buyer's name on
the Schedule A annexed hereto.  On the Closing Date, (i) each Buyer shall pay
its respective portion of the Purchase Price to the Company for the Series B
Preferred Stock and the Warrants to be issued and sold to such Buyer at the
Closing, by wire transfer of immediately available funds in accordance with the
Company's written wire instructions, and (ii) the Company shall deliver to each
Buyer one or more stock certificates, evidencing the number of shares of Series
B Preferred Stock and such number of Warrants such Buyer is purchasing as is set
forth on Schedule A annexed hereto, duly executed on behalf of the Company and
registered in the name of such Buyer.
 
2.1.1 Purchase Price.  The purchase price for the Securities to be purchased by
each Buyer at the Closing shall be the amount set forth opposite such Buyer’s on
Schedule A annexed hereto (the “Purchase Price”) which shall be equal to the
amount of $1.20 per share of Series B Preferred Stock times the number of shares
of Series B Preferred Stock purchased
 
2.1.2 Except as expressly provided in the Certificate of Designation and the
Warrants, a Buyer shall not be entitled to convert the Series B Preferred Stock
into shares of Common Stock or to exercise the Warrants to the extent that such
conversion or exercise would result in beneficial ownership by the Buyers and
their Affiliates, as a group, owning more than 4.9% of the then outstanding
number of shares of Common Stock on such date after giving effect to such
conversion or exercise.  For the purposes of this Agreement beneficial ownership
shall be determined in accordance with Section 13(d) of the 1934 Act, and
Regulation 13d-3 thereunder.  The limitation set forth in this Section 2.1.2 is
referred to as the “4.9% Limitation.”  As a result of the 4.9% Limitation, the
Buyers will not have more than 4.9% of the voting power of the Company;
provided, however, that this sentence shall not affect any of a Buyer’s rights
under the Certificate of Designation.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 3
 
CLOSING DATE AND DELIVERIES AT CLOSING
 
3.1     Closing Date.  The Closing of the transactions contemplated by this
Agreement, unless expressly determined herein, shall be held at the offices of
Guzov Ofsink, LLC, 600 Madison Avenue, New York, New York 10022, at 2:00 P.M.
local time, on the Closing Date or on such other date and at such other place as
may be mutually agreed by the parties, including closing by facsimile with
originals to follow.
 
3.2     Deliveries by the Company.  In addition to and without limiting any
other provision of this Agreement, the Company agrees to deliver, or cause to be
delivered, to the escrow agent under the Escrow Agreement, the following:
 
(a)At or prior to Closing, an executed Agreement with all exhibits and schedules
attached hereto;
 
(b)At the Closing, certificates representing such number of shares of Series B
Preferred Stock in the names of the Buyers and in the amounts set forth in
Schedule A to this Agreement;
 
(c)At the Closing, certificates representing such Warrants to purchase such
number of shares of Common Stock in the names of the Buyers and in the amounts
set forth in Schedule A to this Agreement;
 
(d)The executed Closing Escrow Agreement;
 
(e)The executed Make Good Escrow Agreement;
 
(f)Evidence of approval of the Board of Directors of the Company of the
Transaction Documents and the transactions contemplated hereby and thereby;
 
(g)Good standing certificate from the Secretary of State of the State of
Maryland;
 
(h)The executed disbursement instructions pursuant to the Closing Escrow
Agreement, which shall provide that the Escrow Agent continue to hold $300,000
to pay the Company’s anticipated obligations to for its future professional fees
as set forth in Section 6.9; and
 
(i)Such other documents or certificates as shall be reasonably requested by
Buyers or their counsel.


3.3     Deliveries by Buyers.  In addition to and without limiting any other
provision of this Agreement, the Buyers agree to deliver, or cause to be
delivered, to the Escrow Agent under the Escrow Agreement, the following:
 
(a)A deposit from each Buyer as to the Buyer’s portion of the Purchase Price;
 
(b)The executed Agreement with all Exhibits and Schedules attached hereto;
 
(c)The executed Closing Escrow Agreement;
 
(d)The executed Make Good Escrow Agreement;
 
(e)The executed disbursement instructions pursuant to the Escrow Agreement; and
 
(f)Such other documents or certificates as shall be reasonably requested by the
Company or its counsel.
 
3.4     Delivery of Original Documents. In the event any document provided to
the other party in Paragraphs 3.2 and 3.3 herein are provided by facsimile or
email, the party shall forward an original document to the other party within
seven (7) business days.
 
3.5     Further Assurances.  The Company and each Buyer shall, upon request, on
or after the Closing Date, cooperate with each other (specifically, the Company
shall cooperate with the Buyers, and each Buyer shall cooperate with the
Company) by furnishing any additional information, executing and delivering any
additional documents and/or other instruments and doing any and all such things
as may be reasonably required by the parties or their counsel to consummate or
otherwise implement the transactions contemplated by this Agreement.
 
3.6     Waiver.  A Buyer may waive any of the requirements of Section 3.2 of
this Agreement, and the Company may waive any of the provisions of Section 3.3
of this Agreement.  The Buyers representing a majority of the Series B Preferred
Stock purchased hereunder may also waive any of the requirements of the Company
under the Closing Escrow Agreement and the Make Good Escrow Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 4
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Buyers as of the date hereof and as
of Closing Date (which warranties and representations shall survive the Closing
regardless of any examinations, inspections, audits and other investigations the
Buyers have heretofore made or may hereinafter make with respect to such
warranties and representations) as follows:
 
4.1     Organization and Qualification.  Each of the Company and its
Subsidiaries are corporations duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are incorporated, and
have the requisite corporate power and authorization to own their properties and
to carry on their business as now being conducted.  Each of the Company and its
Subsidiaries is duly qualified to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect.  The Company has no Subsidiaries except as set forth on Schedule
4.1
 
4.2     Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
the Transaction Documents and to issue the Securities in accordance with the
terms hereof and thereof.  The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Securities have been duly authorized by the Company's Board of Directors and
no further consent or authorization is required by the Company, its Board of
Directors or its stockholders except for any filings which may be required to be
made by the Company with the SEC or state securities administrators subsequent
to the Closing.  This Agreement and the other Transaction Documents have been
duly executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.
 
4.3     Issuance of Securities.  The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all taxes, liens and charges with respect to the issue thereof and the
Securities shall be fully paid and nonassessable with the holders being entitled
to all rights accorded to a holder of Series B Preferred Stock and/or Warrants,
as the case may be.  The offer and issuance by the Company of the Securities are
exempt from registration under the 1933 Act.
 
4.4     No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Securities) will not (i) result in a violation of the Articles
or Bylaws of the Company or any of its Subsidiaries or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any U.S. law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
or a Subsidiary is subject (including federal and state securities laws and
regulations and the rules and regulations of the OTCBB), or by which any
property or asset of the Company or a Subsidiary is bound or affected, except in
the case of clause (ii) such as could not, individually or in the aggregate,
have or reasonably be expected to have a Material Adverse Effect.
 
4.5     Consents.  The Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents, in each case in accordance
with the terms hereof or thereof (other than (x) any consent, authorization or
order that has been obtained as of the date hereof, (y) any filing or
registration that has been made as of the date hereof or (z) any filings which
may be required to be made by the Company with the SEC or state securities
administrators subsequent to the Closing; provided, that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of the Buyers
herein).  All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Closing Date.  The Company and its
Subsidiaries are unaware of any facts or circumstances that might prevent the
Company from obtaining or effecting any of the registration, application or
filings pursuant to the preceding sentence.  The Company is not in violation of
any requirements of the OTCBB and has no knowledge of any facts that would
reasonably lead to the cessation of quotations for the Common Stock on the OTCBB
in the foreseeable future.
 
4.6     No General Solicitation; Placement Agent's Fees.  Neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or brokers' SECs (other than for persons
engaged by any Buyer or its investment advisor) relating to or arising out of
the transactions contemplated hereby.  The Company shall pay, and hold each
Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with any such claim.
 
 
 

--------------------------------------------------------------------------------

 
 
4.7     No Integrated Offering.  None of the Company, its Subsidiaries, any of
their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated.  None of
the Company, its Subsidiaries, their Affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.
 
4.8     SEC Documents; Financial Statements.  During the two (2) years prior to
the date hereof, the Company has filed its SEC Documents.  The Company has
delivered to the Buyers or their respective representatives true, correct and
complete copies of the SEC Documents not available on the EDGAR system, if
any.  As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in this Section 4.8 of this Agreement, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in the light of the circumstance under which they
are or were made, not misleading.
 
4.9     Absence of Certain Changes.  Except as disclosed in Schedule 4.9 or in
the SEC Documents, since December 31, 2008, there has been no material adverse
change and no material adverse development in the business, properties,
operations, condition (financial or otherwise), results of operations or
prospects of the Company or its Subsidiaries.  Except as disclosed in Schedule
4.9 or in the SEC Documents, since December 31, 2008, the Company has not (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $25,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$25,000.  The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do
so.  The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below).  For purposes of this Section 4.9, “Insolvent” means, with
respect to any Person  (i) the present fair saleable value of such Person's
assets is less than the amount required to pay such Person's total Indebtedness
(as defined in Section 4.16), (ii) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.
 
4.10   No Undisclosed Events, Liabilities, Developments or Circumstances.  No
event, liability, development or circumstance has occurred or exists, or is
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.
 
4.11   Conduct of Business; Regulatory Permits.  Neither the Company nor its
Subsidiaries is in material violation of any term of or in default under the
Articles of Incorporation or Bylaws or their organizational charter or articles
of incorporation or bylaws, respectively.  Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any statute,
ordinance, rule or regulation applicable to the Company or its Subsidiaries, and
neither the Company nor any of its Subsidiaries will conduct its business in
violation of any of the foregoing, except for possible violations which would
not, individually or in the aggregate, have a Material Adverse Effect.  Without
limiting the generality of the foregoing, the Company is not in violation of any
of the rules, regulations or requirements of the OTCBB and has no knowledge of
any facts or circumstances that would reasonably lead to delisting or suspension
of the Common Stock by the OTCBB in the foreseeable future except for possible
violations which would not, individually or in the aggregate, have a Material
Adverse Effect and would not, individually or in the aggregate, reasonably lead
to delisting or suspension from trading of the Common Stock by the OTCBB, FINRA
or the SEC.  During the one (1) years prior to the date hereof, (i) the Common
Stock has been quoted on the OTCBB, (ii) trading in the Common Stock has not
been suspended by the SEC or FINRA and (iii) the Company has received no
communication, written or oral, from the SEC or the OTCBB regarding the
suspension or cessation of quotation of the Common Stock on the OTCBB.  The
Company and its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.
 
 
 

--------------------------------------------------------------------------------

 
 
4.12   Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, while subject to the
U.S. Foreign Corrupt Practices Act of 1977, as amended, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
4.13   Sarbanes-Oxley Act.  The Company is in, and will be in continued
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof, except for possible violations which would not, individually or in
the aggregate, have a Material Adverse Effect.
 
4.14   Transactions With Affiliates. Except as otherwise provided in the SEC
Documents, none of the officers, directors or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
 
4.15   Equity Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of 100,000,000 shares of Common Stock, of which as
of the date hereof, 14,908,313 shares are issued and outstanding, 10,000,000
shares of preferred stock is authorized, 5,000,000 of which have been designated
as Series A Preferred Stock and none of which are issued and
outstanding,  4,456,700 shares are reserved for issuance pursuant to warrants
outstanding, 100,000 shares are reserved for issuance pursuant to options
outstanding and no shares are reserved for issuance pursuant to securities
exercisable or exchangeable for, or convertible into, shares of Common Stock
except for shares to be issued under the Company’s 2009/2010 Incentive Stock
Plan.  All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable.  Except as set forth on
Schedule 4.15 or in the SEC Documents: (i) no shares of the Company's capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness (as
defined in Section 4.16) of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
Subsidiaries; (v) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act; (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company's or
any Subsidiary's respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect.  The Company has
furnished or made available to the Buyer upon such Buyer's request, true,
correct and complete copies of the Company's Articles and the Company's Bylaws,
as and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto.
 
4.16   Indebtedness and Other Contracts.  Except as disclosed in Schedule 4.16
or in the SEC Documents, neither the Company nor any of its Subsidiaries (i) has
any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the material violation of which, or default
under which, by the other party(ies) to such contract, agreement or instrument,
in the judgment of the Company’s officers, would result in a Material Adverse
Effect, (iii) is in material violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result,  in the judgment of the Company’s
officers,  individually or in the aggregate, in a Material Adverse Effect, or
(iv) is a party to any contract, agreement or instrument relating to any
Indebtedness, the performance of which, in the judgment of the Company's
officers, has or is expected to have a Material Adverse Effect.  For purposes of
this Agreement:  (x) “Indebtedness” of any Person means, without duplication (A)
all indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of other kinds referred to in clauses (A) through (G) above; (y)
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
4.17   Absence of Litigation.  Except as set forth in the SEC Documents, there
is no action, suit, proceeding, inquiry or investigation before the SEC, FINRA,
any court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock or any of its Subsidiaries or any of the Company's or
the Company's Subsidiaries' officers or directors, whether of a civil or
criminal nature or otherwise.
 
4.18   Employee Relations.  Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a
union.  The Company and its Subsidiaries believe that their relations with their
employees are good.  No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer's employment with the
Company or any such Subsidiary.  No executive officer of the Company, to the
knowledge of the Company or any of its Subsidiaries, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
4.19   Title.  The Company and its Subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries.  Any real property and facilities held
under lease by the Company and any of its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.
 
4.20   Intellectual Property Rights.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted where the
failure to so comply could not be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect.  None of the Company's Intellectual
Property Rights have expired or terminated, or are expected to expire or
terminate within three years from the date of this Agreement.  The Company does
not have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others.  There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights.  The Company is unaware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights where the failure to so comply could not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
4.21   Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses (iii) are
in compliance with all terms and conditions of any such permit, license or
approval and (iv) do not have any unresolved environmental complaints or issues
in any of the jurisdictions in which they operate where, in each of the
foregoing clauses (i), (ii), (iii) and (iv), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  Further, to the knowledge of the Company, it and its
Subsidiaries are not in violation of any applicable anti-dumping laws in the
jurisdiction(s) in which it carries out business, where the failure to so comply
would reasonably have in the aggregate a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.  The
Company further undertakes that it shall notify the Buyers promptly if it or any
of its Subsidiaries were to receive an environmental complaint.
 
4.22   Subsidiary Rights.  The Company, or one of its Subsidiaries, has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
 
4.23   Tax Status.  The Company and each of its Subsidiaries (i) has made or
filed all federal, foreign and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.
 
4.24   Internal Accounting and Disclosure Controls.  The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient, in
its reasonable belief, to provide reasonable assurance that (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management's
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.  The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15 under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed in to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is accumulated and communicated to
the Company’s management, including its principal executive officer or officers
and its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.  During the twelve months prior to the
date hereof neither the Company nor any of its Subsidiaries have received any
notice or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of the
Company or any of its Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
4.25   Off Balance Sheet Arrangements.  Except as otherwise provided  in the SEC
Documents,  there is no transaction, arrangement, or other relationship between
the Company and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in its Exchange Act filings and is not
so disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect.
 
4.26   Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Buyer hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
 
4.27   Investment Company Status.  The Company is not, and upon consummation of
the sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of  1940, as amended.
 
4.28   No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
Article 5
 
REPRESENTATIONS AND WARRANTIES OF THE BUYERS
 
Each Buyer severally and not jointly represents and warrants to the Company
that:
 
5.1     Concerning the Buyers. The state in which any offer to purchase shares
hereunder was made or accepted by such Buyer is the state shown as such Buyer’s
address. The Buyer was not formed for the purpose of investing solely in the
Securities.


5.2      Acquisition for Investment. The Buyer is acquiring the Securities
solely for its own account for the purpose of investment and not with a view to
or for sale in connection with distribution.  The Buyer does not have a present
intention to sell the Securities, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of the Securities to or
through any person or entity; provided, however, that by making the
representations herein and subject to Section 7.2 below, the Buyer does not
agree to hold the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with Federal
and state securities laws applicable to such disposition.
 
5.2     Authorization and Power. The Buyer has the requisite power and authority
to enter into and perform this Agreement and to purchase the securities being
sold to it hereunder. The execution, delivery and performance of this Agreement
by the Buyer and the consummation by the Buyer of the transactions contemplated
hereby have been duly authorized by all necessary partnership action where
appropriate. The Transaction Documents have been duly executed and delivered by
such Buyer and at the Closing shall constitute valid and binding obligations of
such Buyer enforceable against the Buyer in accordance with their terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
5.3     No Conflicts. The execution, delivery and performance of Transaction
Documents and the consummation by such Buyer of the transactions contemplated
hereby or relating hereto do not and will not (i) result in a violation of such
Buyer’s charter documents or bylaws where appropriate or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument to which such Buyer is a party, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Buyer or its properties (except for such
conflicts, defaults and violations as would not, individually or in the
aggregate, have a Material Adverse Effect on such Buyer). The Buyer is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Buyer’s obligations under this Agreement or to
purchase the Securities from the Company in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, the
Buyer is assuming and relying upon the accuracy of the relevant representations
and agreements of the Company herein.
 
5.4     Financial Risks. Such Buyer acknowledges that such Buyer is able to bear
the financial risks associated with an investment in the Securities being
purchased by such Buyer from the Company and that it has been given full access
to such records of the Company and its Subsidiaries and to the officers of the
Company and its Subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation. Such Buyer is capable of evaluating the
risks and merits of an investment in the Securities being purchased by the Buyer
from the Company by virtue of its experience as a Buyer and its knowledge,
experience, and sophistication in financial and business matters and the Buyer
is capable of bearing the entire loss of its investment in the Securities being
purchased by the Buyer from the Company. Such Buyer further acknowledges that
such Buyer understands the risks of investing in companies domiciled and/or
which operate primarily in the People’s Republic of China and that the purchase
of the Securities involves substantial risks.
 
5.5     Accredited Investor. Each Buyer is (i) an “accredited investor” as that
term is defined in Rule 501 of Regulation D promulgated under the 1933 Act, (ii)
experienced in making investments of the kind described in this Agreement and
the related documents, (iii) able, by reason of Buyer’s business and financial
experience and professional advisors (who are not affiliated with or compensated
in any way by the Company or any of its affiliates or selling agents), to
protect Buyer’s own interests in connection with the transactions described in
this Agreement, and the related documents, and (iv) able to afford the entire
loss of Buyer’s investment in the Securities being purchased by the Buyer from
the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.7     Communication of Offer.  The offer to sell the Securities was directly
communicated to such Buyer by the Company.  At no time was such Buyer presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.
 
5.6     Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or SEC in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
such Buyer.
 
5.7    Knowledge of Company. Such Buyer and such Buyer’s advisors, if any, have
been, upon request, furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Securities being purchased by such Buyer from the Company.  Such
Buyer and such Buyer’s advisors, if any, have been afforded the opportunity to
ask questions of the Company and have received complete and satisfactory answers
to any such inquiries.
 
5.8    Risk Factors. Each Buyer understands that such Buyer’s investment in the
Securities being purchased by such Buyer from the Company involves a high degree
of risk.  Such Buyer understands that no United States federal or state agency
or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities being purchased by the Buyer
from the Company. Such Buyer warrants that such Buyer is able to bear the
complete loss of such Buyer’s investment in the Securities being purchased by
the Buyer from the Company.  Each Buyer has reviewed and understands the risk
factors contained in the Company’s prospectus filed with the SEC on November 10,
2008.
 
5.9     Full Disclosure. No representation or warranty made by such Buyer in
this Agreement and no certificate or document furnished or to be furnished to
the Company pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.
Except as set forth or referred to in this Agreement, Buyer does not have any
agreement or understanding with any person relating to acquiring, holding,
voting or disposing of any equity Securities of the Company.


5.12   Short Sales and Confidentiality. Other than the transaction contemplated
hereunder, the Buyer has not directly or indirectly, nor has any person acting
on behalf of or pursuant to any understanding with the Buyer, executed any
disposition, including short sales (but not including the location and/or
reservation of borrowable shares of Common Stock), in the securities of the
Company during the period commencing from the time that the Buyer first received
a term sheet from the Company or any other person setting forth the material
terms of the transactions contemplated hereunder until the date that the
transactions contemplated by this Agreement are first publicly announced by the
Company.  The Buyer covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company, the Buyer
will maintain the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
The Buyer understands and acknowledges that the SEC currently takes the position
that coverage of short sales of shares of the Common Stock “against the box”
prior to the effective date of a registration statement with the Securities is a
violation of Section 5 of the 1933 Act, as set forth in Item 65, Section 5 under
Section A, of the Manual of Publicly Available Telephone Interpretations, dated
July 1997, compiled by the Office of Chief Counsel, Division of Corporation
Finance. Notwithstanding the foregoing, the Buyer does not make any
representation, warranty or covenant hereby that it will not engage in short
sales in the securities of the Company after the date that the transactions
contemplated by this Agreement are first publicly announced by the Company.
Notwithstanding the foregoing, in the case of a Buyer that is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Buyer's assets and the portfolio managers have no direct knowledge of
the investment decisions made by the portfolio managers managing other portions
of such Buyer's assets, the covenant set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.


Article 6
 
COVENANTS OF THE COMPANY
 
6.1     Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, the maximum number of shares of Common Stock
for the purpose of enabling the Company to issue the Underlying Shares.
 
6.2     Compliance with Laws. The Company hereby agrees to comply and to cause
each Subsidiary and each Related Party to comply in all respects with the
Company’s reporting, filing and other obligations under the Laws.
 
6.3     Exchange Act. The Company will continue to report to the SEC under
Section 15(d) of the 1934 Act, as applicable, and will use its commercially
reasonable efforts to comply in all respects with its reporting and filing
obligations under the 1934 Act, and will not take any action or file any
document (whether or not permitted by the 1934 Act or the rules thereunder) to
terminate or suspend any such registration or to terminate or suspend its
reporting and filing obligations under the 1934 until the earlier of eighteen
(18) months from the Closing Date or the Restriction Termination Date.
 
6.4     Corporate Existence; No Conflicting Agreements. The Company will take
all steps necessary to preserve and continue the corporate existence of the
Company. The Company shall not enter into any agreement, the terms of which
agreement would restrict or impair the right or ability of the Company to
perform any of its obligations under this Agreement or any of the other
agreements attached as exhibits hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
6.5     Listing, Securities Exchange Act of 1934 and Rule 144 Requirements.
 
6.5.1  The Company shall not take any action which would cause its Common Stock
not to be traded on the OTC Bulletin Board, except that the Company may list the
Common Stock on the Nasdaq Stock Market or the American or New York Stock
Exchange if it meets the applicable listing requirements.  
 
6.5.2  Commencing not later than one hundred and eighty (180) days from the
Trigger Date, the Company shall submit an application for the listing of its
Common Stock on the NASDAQ Global Market or NASDAQ Capital Market or the NYSE
Amex or any successor market thereto, and, from and after the date of such
listing, the Common stock shall continue to be listed on one of such markets or
exchanges until the earlier of eighteen (18) months from the Closing Date or the
Restriction Termination Date. The Company shall use commercially reasonable
efforts to have the listing of its Common Stock on a national securities
exchange completed promptly after submitting the respective listing
application.  “Trigger Date” shall mean the date on which the Company fulfills
all of its requirements for listing on a national securities exchange.  If, for
any time after the Trigger Date and prior to the earlier of eighteen (18) months
from the Closing Date or the Restriction Termination Date, the Company is not in
compliance with this Section 6.5.2, then the Company shall pay to the Buyers as
liquidated damages and not as a penalty, an amount equal to half percent (0.5%)
of the Purchase Price of the shares of Series B Preferred Stock, or the shares
underlying Series B Preferred Stock, then owned of record by the Buyers, for
each thirty (30) day period (pro rata for any period less than thirty days)
payable on the third business day afterthe end of each thirty (30) day period or
shorter part thereof for which liquidated damages are payable; provided,
however, that such liquidated damages shall not exceed four percent (4%) of the
Purchase Price paid by the Buyers.
 
6.6     No Convertible Debt or Preferred Stock. On or prior to the Closing Date,
the Company will cause to be cancelled or paid all convertible debt in the
Company. Until the eighteen (18) month anniversary of the Closing Date, the
Company will not issue any convertible debt or any shares of any class or series
of Preferred Stock.
 
6.7    Reset Equity Deals. On or prior to the Closing Date, the Company will
cause to be cancelled any and all reset features related to any shares
outstanding that could result in additional shares being issued. Until the
earlier of (a) eighteen (18) months from the Closing Date or (b) the Restriction
Termination Date, the Company will not enter into any transactions that have any
reset features that could result in additional shares being issued.
 
6.8      Use of Proceeds. The Company will use the net proceeds from the sale of
the Securities and the exercise of the Warrants, after payment of legal fees and
other closing costs, as set forth in Schedule 6.8.  The Company shall also
allocate $300,000 which will be retained in escrow and maintained by the Escrow
Agent pursuant to the Closing Escrow Agreement for the payment of professional
fees, including audit and legal fees, which are payable subsequent to the
Closing.
 
6.9     Make Good Shares Based on Income from Operations.
 
6.9.1  Pursuant to the Make Good Escrow Agreement, the Company shall deliver to
the Escrow Agent (i) resolutions executed by the Board of Directors of the
Company and (ii) irrevocable instructions to the transfer agent executed by the
Company for the issuance of up to an additional 2,080,000 shares of Common Stock
in accordance with this Section 6.9 (the “Make Good Shares”).
 
6.9.2  For purposes of this Section 6.9, the Company’s Income from Operations
for the years ended December 31, 2009 and/or 2010 is $4,500,000.00 (the “2009
Target Income”), and $7,000,000.00 (the “2010 Target Income”), respectively.
 
6.9.3  If the Company’s actual Income from Operations for the year ended
December 31, 2009 (the “Actual 2009 Income”) is a number that is greater than
the product of the 2009 Target Income multiplied by 0.9, then the Company shall
be deemed to have met the 2009 Target Income and no Make Good Shares shall be
delivered.
 
6.9.4  If the Actual 2009 Income is a number that is less than the product of
the 2009 Target Income multiplied by 0.9, then the Company shall instruct the
Escrow Agent to deliver to each Buyer on a pro-rata basis (determined by
dividing each Buyer’s Purchase Price by the aggregate Purchase Price delivered
to the Company by the Buyers hereunder) such number of Make Good Shares, which
is equal to the percentage of variation of the Actual 2009 Income from the 2009
Target Income multiplied by the number of shares of Series B Preferred Stock
acquired by such Buyer pursuant to this Agreement.
 
6.9.5  If the Company’s actual Income from Operations for the year ended
December 31, 2010 (the “Actual 2010 Income”) is a number that is greater than
the product of for the 2010 Target Income multiplied by 0.9, then the Company
shall be deemed to have met the 2010 Target Income and no Make Good Shares shall
be delivered.


6.9.6  If the Actual 2010 Income is a number that is less than the product
of  the 2010 Target Income multiplied by 0.9, then the Company shall instruct
the Escrow Agent to deliver to each Buyer on a pro-rata basis (determined by
dividing each Buyer’s Purchase Price by the aggregate Purchase Price delivered
to the Company by the Buyers hereunder) such number of Make Good Shares which is
equal to the of variation of the Actual 2010 Income from the 2010 Target Income
multiplied by the number of shares of Series B Preferred Stock acquired by such
Buyer pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
6.9.7  The distribution of Make Good Shares pursuant to this Section 6.9 shall
be made within five (5) business days after the Company files its Form 10-K with
the SEC for the applicable year.  In the event that the Company does not file
its Form 10-K for the year ended December 31, 2009 or 2010 with the SEC within
thirty (30) days after the date that filing was required, after giving effect to
any extension pursuant to Rule 12b-25 of the Exchange Act, all of the Make Good
Shares shall be delivered to the Buyers.
 
6.9.8  The parties understand that, pursuant to the Make Good Escrow Agreement,
the Escrow Agent will not make any deliveries of shares without the signed
written instructions from the Company and the Buyers.
 
6.10  Insider Selling.  No Restricted Stockholders may sell any shares of Common
Stock in the public market prior to the earlier of 18 months from the Closing
Date or the Restriction Termination Date; provided, however, that if any
Restricted Stockholder who is director and not an executive officer of the
Company shall cease to be a director, such Person may sell not more than a total
of 50,000 shares of Common Stock in the public market during the period set
forth in this sentence.  Restricted Stockholders shall mean any Person who is an
officer, director or Affiliate of the Company or who becomes an officer or
director of the Company subsequent to the Closing Date.  Without limiting the
generality of the foregoing, the Restricted Stockholders shall not to directly
or indirectly offer to sell, grant an option for the purchase or sale of,
transfer, pledge assign, hypothecate, distribute or otherwise encumber or
dispose of any securities in the Company in a transaction which is not in the
public market unless the transferee agrees to be bound by the provisions of this
Section 6.10. The Company shall require any newly elected officer or director to
agree to the restriction set forth in this Section 6.10.  Andrew Barron Worden
and the Buyers shall not be considered Restricted Stockholders.  The
restrictions in this Section 6.10 shall not apply to shares issued pursuant to a
stock option or long-term incentive plans which may be approved by the
Compensation Committee provided that such committee is comprised of a majority
of independent directors.
 
6.11   Employment and Consulting Contracts. Until the earlier of eighteen (18)
months from the Closing Date or the Restriction Termination Date, the Company
shall have a unanimous approval from the Compensation Committee or the full
Board of Directors, that any awards other than salary are usual, appropriate and
reasonable for any officer, director or consultants whose compensation is more
than $100,000 per annum.  This Section 6.11 does not apply to attorneys,
accountants and other persons who provide professional services to the Company.
 
6.12   Subsequent Equity Sales.  From the date hereof until the earlier of
eighteen (18) months from the Closing Date or the Restriction Termination Date,
the Company shall not effect or enter into an agreement to effect any Subsequent
Financing involving a “Variable Rate Transaction” or an “MFN Transaction” (each
as defined below).  The term “Variable Rate Transaction” shall mean a
transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock.  The
term “MFN Transaction” shall mean a transaction in which the Company issues or
sells any securities in a capital raising transaction or series of related
transactions which grants to a Buyer the right to receive additional shares
based upon future transactions of the Company on terms more favorable than those
granted to such Buyer in such offering.  Any Buyer shall be entitled to obtain
injunctive relief against the Company to preclude any such issuance, which
remedy shall be in addition to any right to collect damages. Notwithstanding the
foregoing, this Section 6.12 shall not apply in respect of an Exempt Issuance,
except that no Variable Rate Transaction or MFN Transaction shall be an Exempt
Issuance.
 
6.13   Stock Splits. All forward and reverse stock splits shall affect all
equity and derivative holders proportionately.
 
6.14   Retention of Top 10 Audit Firm. On or before December 1, 2010, the
Company shall retain a top 10 audit firm that is mutually acceptable to the
Company and the Buyers.


6.15   Board of Directors. Within 90 days after Closing, the Board of Directors
shall be composed of five or seven directors of which a majority shall be
independent and the Board shall appoint an Audit Committee comprised of
independent directors.


6.16   Payment of Due Diligence Expenses. At Closing the Escrow Agent shall
disburse to Barron the sum of $25,000.00 for its due diligence expenses.
 
6.17   No Outside Interests.  Until the earlier of eighteen (18) months from the
Closing Date or the Restriction Termination Date, the Company’s chairman and
chief executive officer will devote their full time and attention to the
business of the Company and shall not have any business interests or activities
other than as chairman or chief executive officer, as the case may be, except
that he or she may devote time, which shall not be material and which shall not
interfere with his or her duties as the Company’s chairman or chief executive
officer, as the case may be, to personal passive investments and charitable and
community activities.
 
6.18   Retention of Transfer Agent.  Upon the Company’s listing of its Common
Stock on a securities exchange, the Company shall appoint StockTrans or any
other transfer agent acceptable to such exchange as the Company’s transfer
agent.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 7
 
COVENANTS OF THE BUYER
 
Each Buyer, severally and not jointly, covenants and agrees with the Company as
follows:
 
7.1     Compliance with Law; Non-Frustration. Each Buyer’s trading activities
with respect to shares of the Company’s Common Stock will be in compliance with
all applicable state and federal securities laws, rules and regulations and
rules and regulations of any public market on which the Company’s Common Stock
is listed. Each Buyer acknowledges and agrees that it will not convert the
Series B Preferred Stock then held by such Buyer with the only purpose to
prevent the Company from requiring the Buyers to exercise the Warrants pursuant
to Section 12(a)(ii) of the Warrant by invoking a violation of the 4.9%
Limitation as defined therein. The Company shall have the right to deny such
conversion requests by the Buyers.
 
7.2     Transfer Restrictions. The Buyers acknowledge that (a) the Series B
Preferred Stock, Warrants and Underlying Shares have not been registered under
the provisions of the 1933 Act, and may not be transferred unless (i)
subsequently registered thereunder or (ii) the Buyer shall have delivered to the
Company an opinion of counsel, reasonably satisfactory in form, scope and
substance to the Company, to the effect that the Series B Preferred Stock,
Warrants and Underlying Shares to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; and (b) any sale of
the Underlying Shares made in reliance on Rule 144 promulgated under the 1933
Act may be made only in accordance with the terms of said Rule and further, if
said Rule is not applicable, any resale of such securities under circumstances
in which the seller, or the person through whom the sale is made, may be deemed
to be an underwriter, as that term is used in the 1933 Act, may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder.  Each Buyer agrees that until the Restriction
Termination Date it will not sell the Common Stock short or effect any sales
based upon market-based metrics.
 
7.3    Restrictive Legend. Each Buyer acknowledges and agrees that the
Securities and the Underlying Shares shall bear a restrictive legend and a
stop-transfer order may be placed against transfer of any such Securities except
that the requirement for a restrictive legend shall not apply to Shares sold
pursuant to a current and effective registration statement or a sale pursuant to
Rule 144 or any successor rule.
 
Article 8
 
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS
 
The obligation of the Company to consummate the transactions contemplated hereby
shall be subject to the fulfillment, on or prior to Closing Date, of the
following conditions:
 
8.1     No Termination. This Agreement shall not have been terminated pursuant
to Article 10 hereof.
 
8.2     Representations True and Correct. The representations and warranties of
the Buyers contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on as of the Closing Date.
 
8.3     Compliance with Covenants. The Buyers shall have performed and complied
in all material respects with all covenants, agreements, and conditions required
by this Agreement to be performed or complied by it prior to or at the Closing
Date.
 
8.4     No Adverse Proceedings. On the Closing Date, no action or proceeding
shall be pending by any public authority or individual or entity before any
court or administrative body to restrain, enjoin, or otherwise prevent the
consummation of this Agreement or the transactions contemplated hereby or to
recover any damages or obtain other relief as a result of the transactions
proposed hereby.
 
Article 9
 
CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS
 
The obligation of the Buyers to consummate the transactions contemplated hereby
shall be subject to the fulfillment, on or prior to Closing Date unless
specified otherwise, of the following conditions:
 
9.1     No Termination. This Agreement shall not have been terminated pursuant
to Article 10 hereof.
 
9.2     Representations True and Correct. The representations and warranties of
the Company contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as if made on as of the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
9.3     Compliance with Covenants . The Company shall have performed and
complied in all material respects with all covenants, agreements, and conditions
required by this Agreement to be performed or complied by it prior to or at the
Closing Date.
 
9.4     No Adverse Proceedings. On the Closing Date, no action or proceeding
shall be pending by any public authority or individual or entity before any
court or administrative body to restrain, enjoin, or otherwise prevent the
consummation of this Agreement or the transactions contemplated hereby or to
recover any damages or obtain other relief as a result of the transactions
proposed hereby.
 
9.5     Company’s Status.  The Company shall be current in its filing with the
SEC and the Company’s Common Stock must be trading on the OTC Bulletin Board.
 
Article 10                      
 
TERMINATION, AMENDMENT AND WAIVER
 
10.1   Termination. This Agreement may be terminated at any time prior to the
Closing Date
 
10.1.1 by mutual written consent of the Buyer and the Company;


10.1.2  by either party if the Closing contemplated by this Agreement shall not
have occurred on or before December 15, 2009, other than solely by reason of a
breach of this Agreement by the terminating party (or parties if the reference
herein is to the Buyers), provided, that no Buyer shall have the right to
terminate this Agreement pursuant to this Section 10.1.2 after delivering the
Purchase Price to the Escrow Agent pursuant to the Closing Escrow Agreement;
 
10.1.2  by the Company upon a material breach of any representation, warranty,
covenant or agreement on the part of any Buyer set forth in this Agreement, or
any Buyer upon a material breach of any representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company or the Buyer, respectively, shall have
become untrue, in either case such that any of the conditions set forth in
Article 8 or Article 9 hereof would not be satisfied (a “Terminating Breach”),
and such breach shall, if capable of cure, not have been cured within five (5)
business days after receipt by the party in breach of a notice from the
non-breaching party setting forth in detail the nature of such breach.
 
10.2   Effect of Termination. Except as otherwise provided herein, in the event
of the termination of this Agreement pursuant to Section 10.1 hereof, there
shall be no liability on the part of the Company or any Buyer or any of their
respective officers, directors, agents or other representatives and all rights
and obligations of any party hereto shall cease.
 
10.3   Amendment and Waiver.
 
10.3.1  This Agreement may be amended by the parties hereto at any time by an
instrument in writing signed by the parties hereto, subject to the provisions of
Section 10.3.3; provided, however that the 4.9% Limitation may not be amended or
waived.
 
10.3.2  At any time prior to the Closing Date, the Company or the Buyers, as
appropriate, may: (a) extend the time for the performance of any of the
obligations or other acts of other party or; (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto which have been made to it or them; or (c) waive compliance with
any of the agreements or conditions contained herein for its or their benefit
other than the 4.9% Limitation which may not be waived.  Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party or parties to be bound thereby, subject to Section 10.3.3 of this
Agreement.
 
10.3.3  Any amendment or waiver signed by 75% of the holders of the then
outstanding shares of Series B Preferred Stock, or, after the conversion of all
shares of Series B Preferred Stock, the holders of Warrants to purchase a
majority of the shares of Common Stock then issuable upon exercise of the
Warrants, shall be deemed to be approval of the Buyers; provided, that any
amendment or waiver which changes the conversion rate or conversion price of the
Series B Preferred Stock or the exercise price of the Warrants shall require the
approval of all of the holders of the Warrants.
 
Article 11
 
GENERAL PROVISIONS
 
11.1   Transaction Costs. Except as otherwise provided herein, each of the
parties shall pay all of his or its costs and expenses (including attorney fees
and other legal costs and expenses and accountants’ fees and other accounting
costs and expenses) incurred by that party in connection with this Agreement;
provided, that the Company shall pay to the Buyers out of the proceeds of the
sale of the Securities pursuant to this Agreement due diligence expenses not
exceeding $25,000.
 
 
 

--------------------------------------------------------------------------------

 
 
11.2   Indemnification. The Buyer agrees to indemnify, defend and hold the
Company (following the Closing Date) and its officers and directors harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities or damages, including interest, penalties and
reasonable attorney’s fees, that it shall incur or suffer, which arise out of or
result from any breach of this Agreement by the Buyers or failure by the Buyers
to perform with respect to the representations, warranties or covenants
contained in this Agreement or in any exhibit or other instrument furnished or
to be furnished under this Agreement.  The Company agrees to indemnify, defend
and hold the Buyers (following the Closing Date) harmless against and in respect
of any and all claims, demands, losses, costs, expenses, obligations,
liabilities or damages, including interest, penalties and reasonable attorney’s
fees, that it shall incur or suffer, which arise out of, result from or relate
to any breach of this Agreement or failure by the Company to perform with
respect to the representations, warranties or covenants contained in this
Agreement or in any exhibit or other instrument furnished or to be furnished
under this Agreement.  In no event shall the Company or the Buyers be entitled
to recover consequential or punitive damages resulting from a breach or
violation of this Agreement nor shall any party have any liability hereunder in
the event of gross negligence or willful misconduct of the indemnified
party.  In the event of the failure of the Company to issue the Series B
Preferred Stock and Warrants in violation of the provisions of this Agreement,
the Buyers, as their sole remedy, shall be entitled to pursue a remedy of
specific performance upon tender into the Court an amount equal to the Purchase
Price hereunder. The indemnification by the Buyers shall be limited to the
amount of the Purchase Price.
 
11.3   Headings. The table of contents and headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
11.4   Entire Agreement. This Agreement (together with the Schedule, Exhibits,
Warrants and documents referred to herein) constitute the entire agreement of
the parties and supersede all prior agreements and undertakings, both written
and oral, between the parties, or any of them, with respect to the subject
matter hereof.
 
11.5   Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the third business day after it is mailed by registered or certified
mail, return receipt requested with postage and other fees prepaid as follows:
 
If to the Company:
 
China Power Equipment, Inc.
6th Floor, Fei Jing International, No. 15 Gaoxin 6 Road, Hi-tech Industrial
Development Zone
Xi’an, Shaanxi, China 710075
 
Attention: Ms. Yarong Feng
E-mail: fyr@xa-fj.com
 
Fax:
 
With a copy to:
 
GUZOV OFSINK, LLC
600 Madison Avenue, 14th Floor
New York, NY 10022
Attention: Darren L. Ofsink
 
E-mail: dofsink@golawintl.com
Fax:  (212) 688-7273
 
If to Barron:
 
Barron Partners L.P.
c/o Barron Capital Advisors, LLC
730 Fifth Avenue, 25th Floor
New York, New York 10019
Attn: Andrew Barron Worden
E-mail: abw@barronpartners.com and onf@barronpartners.com
Fax: (212) 359-0222
 
If to the other Buyers, at their addresses set forth on Appendix A.
 
 
 

--------------------------------------------------------------------------------

 
 
11.6   Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
 
11.7   Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.
 
11.8   Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its
preparation.  The parties acknowledge each contributed and is equally
responsible for its preparation. In resolving any dispute regarding, or
construing any provision in, this Agreement, there shall be no presumption made
or inference drawn because of the drafting history of the Agreement, or because
of the inclusion of a provision not contained in a prior draft or the deletion
or modification of a provision contained in a prior draft.
 
11.9   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law.
 
11.10  Jurisdiction; Waiver of Jury Trial. If any action is brought among the
parties with respect to this Agreement or otherwise, by way of a claim or
counterclaim, the parties agree that in any such action, and on all issues, the
parties irrevocably waive their right to a trial by jury. Exclusive jurisdiction
and venue for any such action shall be the federal and state courts situated in
the City, County and State of New York. In the event suit or action is brought
by any party under this Agreement to enforce any of its terms, or in any appeal
therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court if such party prevails on substantially all issues in dispute.
 
11.11 Preparation and Filing of Securities and Exchange SEC filings. The Buyers
shall reasonably assist and cooperate with the Company in the preparation of all
filings with the SEC after the Closing Date due after the Closing Date.
 
11.12 Further Assurances, Cooperation. Each party shall, upon reasonable request
by the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement.  The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.
 
11.13 Survival. The representations, warranties, covenants and agreements made
herein shall survive the Closing of the transaction contemplated hereby.
 
11.14 Third Parties. Except as disclosed in this Agreement, nothing in this
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of this Agreement on any persons other than the
parties hereto and their respective administrators, executors, legal
representatives, heirs, successors and assignees.  Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision give any third
persons any right of subrogation or action over or against any party to this
Agreement.
 
11.15 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
nay single or partial exercise of any such right preclude other or further
exercise thereof or of any other right.  All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
11.16 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.
 
[SIGNATURES ON FOLLOWING PAGE]
 


 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Buyers and the Company have as of the date first written
above executed this Agreement.


Address
 
Signature
6th Floor, Fei Jing International, No. 15 Gaoxin 6 Road,
Hi-tech Industrial Development Zone,Xi’an, Shaanxi,
China 710075
Phone:86-29-8831-0282\ 8831-0560
Fax: _______________________
 
 
Company: CHINA POWER EQUIPMENT, INC.
By:______________________________________                        
      Name: Yongxing Song
      Title: Chief Executive Officer

 
 


 
 


 
 
 
 




 
 


 



